      Case 9:19-cv-00697-GTS-CFH Document 30 Filed 03/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

ANTHONY SANDERS,

                              Plaintiff,
                                                             9:19-CV-0697
v.                                                           (GTS/CFH)

W. TORRES, C.O. Auburn Corr. Fac.;
E. SADOWSKI, C.O. Auburn Corr. Fac.;
N. GRZESKOWIAK, C.O. Auburn Corr. Fac.; and
S. SKELLY, C.O. Auburn Corr. Fac.,

                        Defendants.
_____________________________________________

APPEARANCES:                                                 OF COUNSEL:

ANTHONY SANDERS, 17-A-5184
   Plaintiff, Pro Se
Elmira Correctional Facility
P.O. Box 500
Elmira, New York 14902

HON. LETITIA A. JAMES                                        AIMEE COWAN, ESQ.
Attorney General for the State of New York                   Assistant Attorney General
   Counsel for Defendants
300 South State Street
Syracuse, New York 13202

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se prisoner civil rights action filed by Anthony

Sanders (“Plaintiff”) against the four above-captioned employees of the New York State

Department of Corrections and Community Supervision (“Defendants”) pursuant to 42 U.S.C. §

1983, are (1) Defendants’ motion for summary judgment, and (2) United States Magistrate Judge

Christian F. Hummel’s Report-Recommendation recommending that Defendants’ motion be
       Case 9:19-cv-00697-GTS-CFH Document 30 Filed 03/02/21 Page 2 of 3




granted in its entirety, and that Plaintiff’s Complaint be dismissed in its entirety with prejudice.

(Dkt. Nos. 19, 29.) Neither party has filed an objection to the Report-Recommendation, and the

deadline by which to do so has expired. (See generally Docket Sheet.)

       After carefully reviewing the relevant papers herein, including Magistrate Judge

Hummel’s thorough Report-Recommendation, the Court can find no clear-error in the

Report-Recommendation. 1 Magistrate Judge Hummel employed the proper standards,

accurately recited the facts, and reasonably applied the law to those facts. As a result, the

Report-Recommendation is accepted and adopted in its entirety for the reasons set forth therein,

Defendants’ motion for summary judgment is granted in its entirety, and Plaintiff’s Complaint is

dismissed in its entirety with prejudice.

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Hummel’s Report-Recommendation (Dkt. No. 29) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Defendants’ motion for summary judgment (Dkt. No. 19) is

GRANTED in its entirety; and it is further

       ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED in its entirety with

prejudice.

       The Court certifies that an appeal from this Decision and Order would not be taken in


1
         When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1
(S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a
magistrate judge’s] report to which no specific objection is made, so long as those sections are
not facially erroneous.”) (internal quotation marks omitted).

                                                  2
      Case 9:19-cv-00697-GTS-CFH Document 30 Filed 03/02/21 Page 3 of 3




good faith.

Dated: March 2, 2021
      Syracuse, New York




                                      3
